 1   Roman Otkupman, CSBN 249423
     Roman@OLFLA.com
 2   Meghan Maertz, CSBN 276976
     Meghan@OLFLA.com
 3   OTKUPMAN LAW FIRM, A LAW CORPORATION
     28632 Roadside Drive, Suite 203
 4   Agoura Hills, CA 91301
     Telephone: (818) 293-5623
 5   Facsimile: (888) 850-1310
 6   Attorneys for Plaintiff,
     Nathan Todd Davis
 7
     LITTLER MENDELSON, P.C.
 8   BENJAMIN L. WEBSTER, Bar No. 132230
     bwebster@littler.com
 9   JOHN H. ADAMS, JR., Bar No. 253341
     jhadams@littler.com
10   500 Capitol Mall
     Suite 2000
11   Sacramento, CA 95814
     Telephone: 916.830.7200
12   Facsimile: 916.561.0828
13   Attorneys for Defendant
     WELLS FARGO BANK, NATIONAL
14   ASSOCIATION
15
                                     UNITED STATES DISTRICT COURT
16
                                     EASTERN DISTRICT OF CALIFORNIA
17
18
     NATHAN TODD DAVIS,                             Case No. 2:17-CV-01400-MCE-KJN
19
                        Plaintiff,                  ORDER TO EXTEND DISCOVERY
20                                                  DEADLINE
     v.
21
     WELLS FARGO BANK, NATIONAL
22   ASSOCIATION, a South Dakota
     Corporation, and DOES 1 through 100,
23   inclusive,
24                      Defendants.
25
26
27

28

                                                                   CASE NO. 2:17-CV-01400-MCE-KJN

                                     ORDER TO EXTEND DISCOVERY DEADLINE
 1          Good cause having been shown, it is hereby ordered that the fact discovery cut-off is
 2   extended to March 4, 2019.
 3          IT IS SO ORDERED.
 4   Dated: October 29, 2018
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28

                                                     2                 CASE NO. 2:17-CV-01400-MCE-KJN

                                  ORDER TO EXTEND DISCOVERY DEADLINE
